


Exhibit 10.1

 

--------------------------------------------------------------------------------



 

TRIUMPH GROUP, INC. STOCKHOLDERS AGREEMENT

Dated as of March 23, 2010

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------


TABLE OF CONTENTS Page   ARTICLE I  GOVERNANCE  1  1.1  Composition of the Board
of Directors at the Closing  1  1.2  Composition of the Board of Directors
Following Closing  2  1.3  Objection to Investor Designee  3  1.4  Veto Rights 
4  1.5  Venture Capital Qualifying Investment  4  1.6  Termination of Investor
Rights  4  ARTICLE II  TRANSFERS; STANDSTILL PROVISIONS  5  2.1  Transfer
Restrictions  5  2.2  Standstill Provisions  7  ARTICLE III  NON-COMPETITION;
NON-SOLICIT  8  3.1.  Non-Competition; Non-Solicit  8  ARTICLE IV 
REPRESENTATIONS AND WARRANTIES  11  4.1  Representations and Warranties of the
Investors  11  4.2  Representations and Warranties of Carlyle  12  4.3 
Representations and Warranties of the Company  12  ARTICLE V  REGISTRATION  13 
5.1  Demand Registrations  13  5.2  Piggyback Registrations  15  5.3  Shelf
Registration Statement  16  5.4  Registration Procedures  16  5.5  Registration
Expenses  20  5.6  Participation in Underwritten Registrations  20  5.7 
Suspension of Sales  21  5.8  Rule 144; Legended Securities  21  5.9  Holdback 
21  5.10  Delay of Registration; Furnishing Information  22  ARTICLE VI 
INDEMNIFICATION  22  6.1  Indemnification  22  ARTICLE VII  DEFINITIONS  25 
7.1  Defined Terms  25  7.2  Terms Generally  29  ARTICLE VIII  MISCELLANEOUS 
30  8.1  Term  30  8.2  No Inconsistent Agreements  30  8.3  Investor Actions 
30  8.4  Amendments and Waivers  30  8.5  Successors and Assigns  30  8.6 
Severability  30  8.7  Counterparts  30  8.8  Entire Agreement  30  8.9 
Governing Law; Jurisdiction  31  8.10  WAIVER OF JURY TRIAL  31  -i-


--------------------------------------------------------------------------------


Page     8.11  Specific Performance  31    8.12  No Third Party Beneficiaries 
31    8.13  Notices  31    Annex A    Investor Ownership    Annex B    List of
Employees Subject to No-Hire    Annex C    Covered Individuals   




-ii-



--------------------------------------------------------------------------------


          STOCKHOLDERS AGREEMENT, dated as of March 23, 2010 (as it may be
amended from time to time, this “Agreement”), among (i) Triumph Group,, a
Delaware corporation (the “Company”), (ii) Carlyle Partners III, L.P., a
Delaware limited partnership, Carlyle Partners II, L.P., a Delaware limited
partnership, Carlyle International Partners II, L.P., a Cayman Island exempted
limited partnership, Carlyle-Aerostructures Partners, L.P., a Delaware limited
partnership, CHYP Holdings, L.L.C., a Delaware limited liability company,
Carlyle-Aerostructures Partners II, L.P., a Delaware limited partnership, CP III
Coinvestment, L.P., a Delaware limited partnership, C/S International Partners,
a Cayman Island exempted limited partnership, Carlyle-Aerostructures
International Partners, L.P., a Cayman Island exempted limited partnership,
Carlyle-Contour Partners, L.P., a Delaware limited partnership, Carlyle SBC
Partners II, L.P., a Delaware limited partnership, Carlyle International
Partners III, L.P., a Cayman Island exempted limited partnership,
Carlyle-Aerostructures Management, L.P., a Delaware limited partnership,
Carlyle-Contour International Partners, L.P., a Cayman Island exempted limited
partnership, and Carlyle Investment Group, L.P., a Delaware limited partnership
(each an “Initial Investor” and collectively, the “Initial Investors”) and (iii)
TC Group, L.L.C. (“Carlyle”), a Delaware limited liability company.

W I T N E S S E T H:

          WHEREAS, on the date hereof, the Company, Spitfire Merger Corporation,
a Delaware corporation and wholly owned subsidiary of the Company (“Merger
Sub”), Vought Aircraft Industries, Inc. (“Target”), a Delaware corporation, and
Carlyle, as the Holder Representative, have entered into an Agreement and Plan
of Merger (as it may be amended from time to time, the “Merger Agreement”)
pursuant to which Merger Sub will be merged with and into Target (the “Merger”)
and, as soon as reasonably practicable following the Merger, Target will be
merged with and into a direct wholly owned limited liability company subsidiary
of the Company;

          WHEREAS, the Initial Investors will receive cash and shares (“Shares”)
of common stock, par value $0.001 per share, of the Company (“Company Common
Stock”) in the Merger; and

          WHEREAS, each of the parties hereto wishes to set forth in this
Agreement certain terms and conditions regarding the Investors’ ownership of the
Shares.

          NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:

ARTICLE I

GOVERNANCE

          1.1 Composition of the Board of Directors at the Closing. At the
Closing, (i) the number of directors on the Company’s board of directors (the
“Board”) shall be increased by three and (ii) the Board will appoint three
Investor Designees to the Board. The initial Investor

--------------------------------------------------------------------------------


Directors shall be (i) Adam Palmer, (ii) Elmer Doty and (iii) an individual
designated by Carlyle on behalf of the Investors and approved by the Company
(such approval not to be unreasonably withheld) prior to the Closing Date;
provided that if any such person is unable or unwilling to serve as an Investor
Director, then the Investors and the Company will agree on a mutually acceptable
replacement.

          1.2 Composition of the Board of Directors Following Closing.

          (a) Following the Closing and until an Investor Rights Termination
Event, subject to compliance with Section 1.2(c), at each annual or special
meeting of stockholders of the Company at which directors are to be elected to
the Company’s Board, the Company will nominate and use its reasonable best
efforts to cause the election to the Company’s Board of a slate of directors
which includes: (i) if the Investor Percentage Interest equals or exceeds 66.67%
(the “First Threshold”), three Investor Designees; (ii) if the Investor
Percentage Interest is less than the First Threshold but equals or exceeds
33.33% (the “Second Threshold”), two Investor Designees; and (iii) if the
Investor Percentage Interest is less than the Second Threshold, one Investor
Designee.

          (b) Subject to the last sentence of this Section 1.2(b), until the
later to occur of (i) the expiration of the Standstill Period and (ii) the third
anniversary of the Closing Date, each Investor agrees to cause each Share
Beneficially Owned by it to be present in person or represented by proxy at all
meetings of stockholders of the Company at which directors are to be elected to
the Board, so that each such Share shall be counted as present for determining
the presence of a quorum at such meetings and to support and cause each such
Share to be voted in favor of those persons nominated by the Board or the
Nominating and Corporate Governance Committee. The obligations set forth in the
preceding sentence shall not apply during any period in which the Standstill
Period is suspended pursuant to the terms of Section 2.2(b), provided that such
obligations shall again apply from and after the date on which the Standstill
Period resumes pursuant to the terms of Section 2.2(b).

          (c) The Investors shall notify the Company of the identity of the
proposed Investor Designees, in writing, on or before the time such information
is reasonably requested by the Board or Nominating and Corporate Governance
Committee for inclusion in a proxy statement for a meeting of stockholders,
together with all information about the proposed Investor Designees as shall be
reasonably requested by the Board or the Nominating and Corporate Governance
Committee; provided however, that in no event shall the Company require more
information from the Investors regarding the proposed Investor Designees than is
required for any other person nominated for election to the Board; provided
further that in the event the Investors fail to provide any such notice, the
persons then serving as the Investor Directors shall be deemed to be the
Investor Designees for such meeting.

          (d) In the event of the death, disability, resignation or removal of
an Investor Director (other than pursuant to Section 1.6), the Board will
promptly appoint to the Board a replacement Investor Director designated by the
Investors to fill the resulting vacancy, and such individual shall then be
deemed an Investor Director for all purposes hereunder; provided that if an
Investor Director is removed for cause, the replacement Investor Director will
not be the same person who was removed. The Board will not remove, or recommend
to the

-2-

--------------------------------------------------------------------------------


stockholders of the Company removal of, an Investor Director without the prior
written consent of the Investors unless such Investor Director is no longer
eligible for designation as an Investor Director pursuant to clause (ii) or
(iii) of the first sentence of Section 1.3 hereof.

          (e) In the event an Investor Designee fails to be elected to the Board
following any annual or special meeting of the stockholders at which the
Investor Designee stood for election but was nevertheless not elected, (i) the
Company will promptly (and in any event within two (2) Business Days of such
annual or special meeting of stockholders) appoint such Investor Director to the
Board either by expanding the size of the Board or causing a non-Investor
Director to resign, and such individual shall then be deemed an Investor
Director for all purposes hereunder, (ii) the Board will not hold any meeting or
take any material action between the date and time of such annual or special
meeting of stockholders and the appointment of such Investor Director as
contemplated by clause (i) of this sentence, other than the actions contemplated
by clause (i) of this sentence and any meeting held solely for the purpose of
taking such actions, (iii) the Investors will use commercially reasonable
efforts to identify within ninety (90) days a replacement Investor Designee (a
“Replacement Designee”) who is reasonably acceptable to the Board or Nominating
and Corporate Governance Committee and (iv) upon identification of such
Replacement Designee, Investors will use their reasonable best efforts to cause
the Investor Designee appointed to the Board pursuant to clause (i) of this
sentence to resign from the Board and, contemporaneously with (but subject to)
such resignation, the Company will appoint such Replacement Designee to fill the
vacancy on the Board caused by such resignation.

          (f) The Company will at all times provide the Investor Directors with
the same rights to indemnification that it provides to the other members of the
Board.

          (g) For so long as (i) the Investors are entitled to designate at
least one Investor Director and (ii) Carlyle Partners III, L.P. (the “Initial
VCOC Investor”) holds Shares, the Initial VCOC Investor shall be entitled to
designate one of the Investor Directors.

          1.3 Objection to Investor Designee. Notwithstanding the provisions of
this Article I, the Investors will not be entitled to designate any person to
the Board as of any date (or any committee thereof) pursuant to this Article I,
in the event that (i) the election of such Investor Designee to the Board would
cause the Company to be not in compliance with Applicable Law (other than the
director independence requirements of any SRO), (ii) such Investor Designee has
been the subject of a conviction or proceeding enumerated in Item 2(d) or (e) of
Schedule 13D, (iii) such Investor Designee is or has been a party to a
proceeding, or is subject to an order, judgment or decree, of the type
enumerated in Item 401(f) of Regulation S-K in the five (5) year period
preceding such date or is subject to any order, decree or judgment of any court
or agency prohibiting service as a director of any public company or (iv) such
Investor Designee is not reasonably acceptable to the Board or Nominating and
Corporate Governance Committee; provided that for the purposes of this clause
(iv) the persons specified in Section 1.1 as the initial Investor Directors
shall be deemed to be acceptable to the Board and Nominating and Corporate
Governance Committee for so long as this Agreement remains in effect. In any
such case described in clauses (i), (ii), (iii) or (iv) of the immediately
preceding sentence, the Investors will withdraw the designation of such proposed
Investor Designee and designate a replacement therefor (which replacement
Investor Designee will also be subject to the

-3-

--------------------------------------------------------------------------------


requirements of this Section 1.3). The Company will notify the Investors of any
objection to an Investor Designee sufficiently in advance of the date on which
proxy materials are mailed by the Company in connection with such election of
directors to enable the Investors to propose a replacement Investor Designee or
Investor Designees, as the case may be, in accordance with the terms of this
Agreement.

          1.4 Veto Rights. Until the occurrence of any Investor Rights
Termination Event, without the prior consent of the Investors, except as
required by Applicable Law, the Company shall not take any action to cause the
amendment of, or amend, its charter or bylaws in a manner that is adverse to, or
limits, any of the Investors’ rights under Article I of this Agreement or
imposes restrictions on the transfer of any Shares; provided, that the foregoing
shall not prohibit such amendments effected solely to increase, or to permit the
increase, of the size of the Board.

          1.5 Venture Capital Qualifying Investment. The Company hereby agrees
that, subject to Applicable Law, it shall (i) furnish each VCOC Investor with
such financial and operating data and other information with respect to the
business and properties of the Company as the Company prepares and compiles for
its directors in the ordinary course and as such VCOC Investor may from time to
time reasonably request and provide such VCOC Investor reasonable access to the
books and records of the Company, including, without limitation, financial and
operating data and (ii) permit each VCOC Investor to discuss the affairs,
finances and accounts of the Company, and to make proposals and furnish advice
with respect thereto, with the principal officers of the Company from time to
time. The provisions of this Section 1.5 shall terminate on the earlier of (i)
the date of termination of this Article I pursuant to Section 1.6, and (ii) the
date on which, in each VCOC Investor’s good faith judgment, the provisions of
this Section 1.5 are no longer required in order for the ownership of the Shares
to qualify as a venture capital investment within the meaning of Department of
Labor “plan asset” regulations. The Investors agrees to notify the Company
promptly if, in each VCOC Investor’s good faith judgment, the provisions set
forth in this Section 1.5 are no longer required in order for the ownership of
the Shares to qualify as a venture capital investment within the meaning of
Department of Labor “plan asset” regulations (a “VCOC”).

          1.6 Termination of Investor Rights. If as of the close of any Business
Day following the Closing, the Investor Percentage Interest has fallen below the
First Threshold, the Investors shall promptly notify the Company and, unless
otherwise consented to by a majority of the non-Investor Directors on the Board,
use their reasonable best efforts to cause one Investor Director to promptly
resign from the Board such that promptly following such resignation there are
two Investor Directors on the Board. If as of the close of any Business Day
following the Closing, the Investor Percentage Interest falls below the Second
Threshold, the Investors shall promptly notify the Company and, unless otherwise
consented to by a majority of the non-Investor Directors on the Board, use their
reasonable best efforts to cause an additional Investor Director to promptly
resign from the Board such that immediately following such resignation there is
one Investor Director on the Board. Promptly upon the occurrence of any Investor
Rights Termination Event all obligations of the Company pursuant to this Article
I shall terminate and the Investors shall, unless otherwise consented to by a
majority of the non-Investor Directors on the Board, use their reasonable best
efforts to cause any and all remaining Investor Directors to resign from the
Board. If, notwithstanding the reasonable best efforts of the

-4-

--------------------------------------------------------------------------------


Investors to cause an Investor Director to resign, such Investor Director does
not resign, the Company shall call a special meeting of the stockholders of the
Company for the purposes of removing such Investor Director, and each Investor
agrees (a) not to object to the calling of such meeting, (b) to cause each Share
Beneficially Owned by it to be present in person or represented by proxy at such
special meeting and (c) to cause each such Shares to be voted in favor of the
removal of such Investor Director.

ARTICLE II

TRANSFERS; STANDSTILL PROVISIONS

          2.1 Transfer Restrictions.

          (a) Without the prior written consent of the Company, no Investor
shall Transfer any shares of common stock, par value $0.01 per share, of the
Target (“Target Common Stock”) between the date hereof and the Closing, other
than to a Controlled Affiliate of such Investor that agrees to be bound by the
provisions of this Agreement as if it were an Investor hereunder (a “Permitted
Transferee”).

          (b) No Investor or Permitted Transferee shall Transfer any of the
Shares prior to the first anniversary of the Closing Date, other than to a
Permitted Transferee. In the event that prior to the first anniversary of the
Closing Date, any Permitted Transferee ceases to be a Controlled Affiliate of
the transferring Investor, then any prior Transfer to such Person pursuant to
such exception shall become null and void and ownership and title to any such
securities so Transferred shall revert to such transferring Investor. An
Investor shall promptly notify the Company following any Transfer to a Permitted
Transferee.

          (c) From and after the first anniversary of the Closing, the Investors
shall not Transfer any Shares:

                    (i) (A) in one or more transactions in which any Person or
Group, to the Investor’s knowledge, purchases 2.5% or more of the outstanding
shares of Company Common Stock, or (B) to any Person or Group who, to the
Investor’s knowledge, after giving effect to such Transfer, would Beneficially
Own 5% or more of the outstanding shares of Company Common Stock; provided, that
the restriction set forth in this clause (i) shall not apply to Transfers (x) to
underwriters, brokers or dealers who acquire Shares with the intent to resell or
distribute such Shares through bona fide block trades; provided that the
transferring Investor does not have knowledge of facts that could cause it to
conclude that (I) the counterparty in such trade was not acquiring the Shares
subject to such trade in the ordinary course of business without the purpose of
changing or influencing the control of the Company or in connection with or as a
participant in any transaction having such purpose or (II) such trade would
result in any Person or Group Beneficially Owning in excess of 15% of the then
outstanding shares of Company Common Stock, or (y) effected through a Public
Offering pursuant to an exercise of the registration rights provided in this
Agreement; or

                    (ii) on any given day in an amount greater than 20% of the
average daily trading volume of Company Common Stock for the 20-day period
immediately

-5-

--------------------------------------------------------------------------------


preceding the date of such Transfer; provided that this restriction shall not
apply to Public Offerings of Shares or to block trades permitted under clause
(i) above.

          (d) The foregoing restrictions on Transfer may be waived with respect
to any specific Transfer by the prior approval of a majority of the members of
the Board who are not Investor Directors.

          (e) Any Transfer or attempted Transfer of Shares in violation of this
Section 2.1 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company.

          (f) Any certificates for Shares issued pursuant to the Merger or
issued to the Investors subsequent to the Closing as a result of any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization shall bear a
legend or legends (and appropriate comparable notations or other arrangements
will be made with respect to any uncertificated shares) referencing restrictions
on transfer of such Shares under the Securities Act and under this Agreement
which legend shall state in substance:

“The securities evidenced by this certificate have been issued and sold without
registration under the United States Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state of the United States (a
“State Act”) in reliance upon certain exemptions from registration under said
acts. The securities evidenced by this certificate cannot be sold, assigned or
otherwise transferred within the United States unless such sale, assignment or
other transfer is (i) made pursuant to an effective registration statement under
the Securities Act and in accordance with each applicable State Act or (ii)
exempt from, or not subject to, the Securities Act and each applicable State
Act.

The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Stockholders Agreement dated March 23, 2010, among the
Company and certain other parties thereto (a copy of which is on file with the
Secretary of the Company).”

          (g) Notwithstanding the foregoing, the holder of any certificate(s)
for Shares shall be entitled to receive from the Company new certificates for a
like number of Shares not bearing such legend (or the elimination or termination
of such notations or arrangements) upon the request of such holder at (i) such
time as such restrictions are no longer applicable, and (ii) if required by the
Company’s transfer agent, with respect to the restriction on transfer of such
shares other than pursuant to a registration statement under the Securities Act,
delivery of an opinion of counsel to such holder, which opinion is reasonably
satisfactory in form and

-6-

--------------------------------------------------------------------------------


substance to such transfer agent, that the restriction referenced in such legend
(or such notations or arrangements) is no longer required in order to ensure
compliance with the Securities Act.

          2.2 Standstill Provisions.

          (a) During the Standstill Period, the Investors and Carlyle shall not,
and shall not permit any Investment Fund, directly or indirectly, to, without
the Company’s prior written consent, (i) acquire, agree to acquire, propose or
offer to acquire, or facilitate the acquisition or ownership of, Company Common
Stock, or securities of the Company that are convertible into Company Common
Stock, in each case, that represents more than 1% of the outstanding shares of
Company Common Stock other than (A) pursuant to the terms of the Merger
Agreement, (B) as a result of any stock split, stock dividend, subdivision of
the Company Common Stock, or other transaction or change effecting the Company
Common Stock, and (C) an acquisition of Shares from an Investor, (ii) deposit
any shares of Company Common Stock in a voting trust or similar arrangement or
subject any shares of Company Common Stock to any voting agreement, pooling
arrangement or similar arrangement, or grant any proxy with respect to any
shares of Company Common Stock (other than (A) to the Company or a Person
specified by the Company in a proxy card provided to stockholders on or behalf
of the Company or (B) to or with any other Investor), (iii) enter, agree to
enter, propose or offer to enter into or facilitate any merger, business
combination, recapitalization, restructuring, change in control transaction or
other similar extraordinary transaction involving the Company or any of its
subsidiaries, (iv) make, or in any way participate or engage in, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Commission) to vote, or advise or knowingly influence any person with respect to
the voting of, any voting securities of the Company or its subsidiaries, (v)
call, or seek to call, a meeting of the stockholders of the Company or initiate
any stockholder proposal for action by stockholders of the Company, (vi) form,
join or in any way participate in a Group (other than with an Affiliate of
Carlyle that is bound by the restrictions of this Section 2.2(a)), with respect
to any voting securities of the Company, (vii) otherwise act, alone or in
concert with others, to seek to Control or influence the management or the
policies of the Company, (viii) publicly disclose any intention, plan or
arrangement prohibited by, or inconsistent with, the foregoing or (ix) advise or
knowingly assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with the
foregoing (provided that this Section 2.2(a) shall in no way limit the
activities of any Investor Director taken in good faith solely in his or her
capacity as a director of the Company or limit or restrict the right or ability
of any Investor to exercise its rights under this Agreement (including, without
limitation, the right to Transfer shares of Company Common Stock as permitted
under Section 2.1) or the exercise by any Investor of its right to vote shares
of Company Common Stock with respect to any matter (other than as set forth in
clauses (i) (iv) or (vi) above)); provided that no public announcement is made
by such Investor with respect to the manner in which such Investor intends to
vote such shares with respect to any matter). The Investors and Carlyle further
agree, during the Standstill Period, that the Investors and Carlyle shall not,
and shall not permit any Investment Fund (nor any Person acting on behalf of or
in concert with any such persons) to, without the written consent of the
Company, (x) request the Company, directly or indirectly, to amend or waive any
provision of this Section 2.2 (including this sentence) or (y) take any action
that such person reasonably believes will require the Company to make a public
announcement regarding the possibility of a business combination, merger or
other type or transaction described in this Section 2.2; provided that this
sentence shall in no way limit the

-7-

--------------------------------------------------------------------------------


activities of any Investor Director taken in good faith solely in his or her
capacity as a director of the Company. Notwithstanding any provision hereof to
the contrary, the restrictions set forth in this Section 2.2(a) shall not apply
to any Investment Fund to the extent neither Carlyle nor Carlyle Investment
Management, L.L.C., directly or indirectly, possesses the legal power and
authority to prevent such Investment Fund from taking the actions prohibited by
this Section 2.2(a).

          (b) “Standstill Period” shall mean the period from the Closing Date
until the later of (i) the date on which there are no Investor Directors on the
Board and (ii) the first date on which the Investors and their Affiliates no
longer Beneficially Own shares of Company Common Stock representing 10% or more
of the outstanding shares of Company Common Stock; provided that, if (A) the
Standstill Period expires prior to an Investor Rights Termination Event, and (B)
prior to the occurrence of an Investor Rights Termination Event, an Investor
Director is subsequently elected or appointed to the Board, the Standstill
Period shall resume and the restrictions of Section 2.2(a) shall apply, from and
after the date that such Investor Director is elected or appointed to the Board
until the next date on which there are no Investor Directors on the Board. In
addition, the Standstill Period shall be suspended, and the restrictions of
Section 2.2(a) shall not apply, during any period (each such period, a
“Suspension Period”) in which the Company is in material breach of its
obligations under Article I of this Agreement; provided, further, that the
Standstill Period shall resume and the restrictions of Section 2.2(a) shall
apply, from and after termination of any Suspension Period by reason of a cure
of the material breach giving rise to such Suspension Period (and any subsequent
material breach occurring during the Suspension Period) if the Board did not
hold any meeting or take any material action during such Suspension Period,
other than actions necessary to cure any such material breach.

          (c) The restrictions contained in Section 2.2(a) shall not apply to
any hedge fund managed by the Investors or Carlyle if no Person participating in
the investment or voting decisions with respect to Company Common Stock or
securities convertible into Company Common Stock held or acquired by such hedge
fund has been provided access to any confidential information with respect to
the Company by employees of Carlyle or the Investors; provided that the purpose
of any such action taken by any such hedge fund is not to avoid the provisions
of Section 2.2(a) and that such hedge fund is not acting in concert with other
funds subject to the restrictions of Section 2.2(a).

ARTICLE III

NON-COMPETITION; NON-SOLICIT

          3.1 Non-Competition; Non-Solicit.

          (a) In order to induce the Company to enter into the transactions
contemplated by this Agreement and the Merger Agreement, except as provided in
Section 3.1(b), from the Closing Date until the date that is two (2) years
following the Closing Date (the “Non-Compete Period”), neither Carlyle nor any
of its Investment Funds shall acquire beneficial ownership of 15% or more of the
outstanding voting securities of any entity that is primarily engaged in a
Competing Business (any such acquisition, a “Covered Acquisition”).

-8-

--------------------------------------------------------------------------------


          (b) In the event that Carlyle or any Investment Fund desires to pursue
any Covered Acquisition during the Non-Compete Period, Carlyle may notify the
Chief Executive Officer (“CEO”) of the Company, which notification will include
the name of the target business or entity in question (the “Target Business”)
and the type of investment Carlyle or any Investment Fund is considering in the
Target Business. Following such notification, if requested by the CEO of the
Company, representatives of Carlyle will meet with the CEO of the Company to
discuss the Target Business and work with the Company in good faith to evaluate
the acquisition of the Target Business as an opportunity for the Company. If (i)
the CEO of the Company informs Carlyle that the Company does not intend to
pursue the Covered Acquisition, (ii) the CEO of the Company does not inform
Carlyle that the Company intends to pursue the Covered Acquisition within thirty
days of Carlyle’s notification of the CEO of the Company of its desire to effect
the Covered Acquisition in question or (iii) the CEO of the Company notifies
Carlyle that the Company intends to pursue the Covered Acquisition within thirty
days of Carlyle’s notification of the CEO of the Company of its desire to effect
the Covered Acquisition in question but the Company subsequently ceases to
pursue the Covered Acquisition in good faith, Carlyle and/or one or more of its
Investment Funds will be permitted to effect the Covered Acquisition,
notwithstanding the restrictions set forth in Section 3.1(a); provided, that if
Carlyle and/or one or more of its Investment Funds effect a Covered Acquisition
of a Target Business with annual revenues in excess of $500,000,000,
simultaneously with the consummation of the Covered Acquisition, Carlyle’s
rights under Article I hereof will automatically terminate and if so requested
by the CEO of the Company, (A) Carlyle will cause each Investor Designee to
resign from the Board and (B) Carlyle will work with the Company in good faith
to reach a mutually acceptable arrangement providing for implementation of an
orderly sale of the shares of Company Common Stock held by Carlyle and/or its
Investment Funds.

          (c) During the Non-Compete Period, (i) neither Carlyle nor any
Investment Fund will compete with Target or any Subsidiary of Target with
respect to the scope of work currently performed by Target or any of its
Subsidiaries on any aircraft program which scope of work is, on the date hereof,
under contract to, or being performed pursuant to a purchase order in effect by,
the Target or any of its Subsidiaries and (ii) Carlyle will cause its Controlled
Affiliates not to compete with Target or any Subsidiary of Target with respect
to the scope of work currently performed by Target or any of its Subsidiaries on
any aircraft program which scope of work is, on the date hereof, under contract
to, or being performed pursuant to a purchase order in effect by, the Target or
any of its Subsidiaries, except to the extent compliance with this clause (ii)
would be inconsistent with the exercise of the fiduciary duties of Carlyle or
any Investment Fund or the exercise of the fiduciary duties of any person
serving as a representative or designee of Carlyle or any Investment Fund on the
board of directors or similar governing body of any Controlled Affiliate of
Carlyle.

          (d) From the Closing Date until December 31, 2011 (the “Non-Solicit
Period”), Carlyle will not, and it shall cause its Controlled Affiliates not to,
directly or indirectly solicit for employment or employ any person set forth on
Annex B; provided that, media advertising not targeted at employees of the
Company or the use of an independent search firm that contacts employees of the
Target (other than at the direction of Carlyle or its Controlled Affiliates)
shall not be deemed to be direct or indirect solicitations; provided further
that, during the Non-Solicit Period, notwithstanding the foregoing proviso, in
no event shall Carlyle or its Controlled Affiliates hire any person set forth on
Annex B unless such person’s employment has

-9-

--------------------------------------------------------------------------------


been terminated by the Company following the Closing. The restrictions contained
in this Section 3.1(c) shall not apply to the activities of any direct or
indirect portfolio companies of Investment Funds who have not received from
Carlyle any confidential information relating to the Target, the Company or
their respective Affiliates, so long as neither Carlyle nor its Investment Funds
encourage or induce such portfolio companies to take any of the actions
prohibited by this Section 3.1(c) (it being understood that no portfolio company
will be deemed to have received any such confidential information from Carlyle
solely due to the fact that an employee of Carlyle who has received access to
such confidential information serves on the board of directors or similar
governing body of such portfolio company; provided that such employee does not
provide such confidential information to the officers or employees or other
non-Carlyle directors of such portfolio company. Notwithstanding the foregoing,
neither (x) service by the individuals listed on Annex C (the “Covered
Individuals”) as a designee of Carlyle or one of its Controlled Affiliates on
the board of directors of any portfolio company (or solicitation by Carlyle or
its Controlled Affiliates of such Covered Individuals to provide such service)
or (y) the rendering of consulting services to Carlyle or one of its Controlled
Affiliates by a Covered Individual from time to time in a manner that does not
interfere with such Covered Individual’s fulfillment of duties to the Company or
any of its Subsidiaries (or solicitation by Carlyle or its Controlled Affiliates
of such Covered Individuals to provide such service) shall be a violation of
this Section 3.1(d).

          (e) It is the intent of the parties to this Agreement that the
provisions of this Section 3.1 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provision or portion of this
Section 3.1 shall be adjudicated to be invalid or unenforceable, such provision
or portion thereof shall be deemed amended to the minimum extent necessary to
render such provision or portion valid and enforceable, such amendment to apply
only with respect to the operation of such provision or portion in the
particular jurisdiction in which such adjudication is made.

          (f) The parties acknowledge that damages and remedies at law for any
breach of this Section 3.1 would be inadequate and that the Company shall be
entitled to specific performance and other equitable remedies (including an
injunction) and such other relief as a court or tribunal may deem appropriate in
addition to any other remedies the Company may have in the event of a breach of
this Section 3.1. Notwithstanding any provision hereof to the contrary, the
restrictions set forth in this Section 3.1 shall not apply to any Investment
Fund or Controlled Affiliate of Carlyle to the extent neither Carlyle nor
Carlyle Investment Management, L.L.C. possesses the legal power and authority to
prevent such Investment Fund or Controlled Affiliate from taking the actions
prohibited by this Section 3.1.

-10-

--------------------------------------------------------------------------------


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          4.1 Representations and Warranties of the Investors. Each of the
Investors, on behalf of itself and not any other Investor, hereby represents and
warrants to the Company as follows:

          (a) Such Investor is the sole record and Beneficial Owner of the
number of shares of Target Common Stock listed on Annex A opposite such
Investor’s name and such shares constitute all of the shares of capital stock of
the Company owned of record or Beneficially Owned by such Investor.

          (b) Such Investor has been duly formed, is validly existing and is in
good standing under the laws of its state of organization. Such Investor has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby.

          (c) The execution and delivery by such Investor of this Agreement, the
performance by such Investor of its obligations under this Agreement and the
consummation of the transactions contemplated hereby (assuming that the
consents, approvals and filings referred to in Section 3.4 of the Merger
Agreement are duly obtained and/or made) do not and will not conflict with,
violate any provision of, or require the consent or approval of any Person
under, Applicable Law, the organizational documents of such Investor or any
contract or agreement to which such Investor is a party.

          (d) The execution, delivery and performance of this Agreement by such
Investor has been duly authorized by all necessary corporate action on the part
of such Investor. This Agreement has been duly executed and delivered by such
Investor and, assuming the due authorization, execution and delivery by each of
the other parties hereto, constitutes a legal, valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

          (e) Such Investor: (i) is acquiring the Shares for its own account,
solely for investment and not with a view toward, or for sale in connection
with, any distribution thereof in violation of any federal or state securities
or “blue sky” laws, or with any present intention of distributing or selling
such Shares in violation of any such laws, (ii) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
Shares and of making an informed investment decision and (iii) is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act. Such Investor has requested, received, reviewed and considered all
information that such Investor deems relevant in making an informed decision to
invest in the Shares and has had an opportunity to discuss the Company’s
business, management and financial affairs with its management and also had an
opportunity to ask questions of officers of the Company that were answered to
such Investor’s satisfaction. Such Investor understands that the Company is
relying on the statements contained herein to establish

-11-

--------------------------------------------------------------------------------


an exemption from registration under the Securities Act and under state
securities laws and acknowledges that the Shares are not registered under the
Securities Act or any other applicable law and that such shares may not be
Transferred except pursuant to the registration provisions of the Securities Act
or pursuant to an applicable exemption therefrom.

          4.2 Representations and Warranties of Carlyle. Carlyle hereby
represents and warrants to the Company as follows:

          (a) Carlyle is a limited liability company duly organized, validly
existing and in good standing under the laws of its state of organization.
Carlyle has all requisite limited liability company power and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

          (b) The execution and delivery by Carlyle of this Agreement, the
performance of the obligations of Carlyle under this Agreement and the
consummation of the transactions contemplated hereby (assuming that the
consents, approvals and filings referred to in Section 3.4 of the Merger
Agreement are duly obtained and/or made) do not and will not conflict with,
violate any provision of, or require any consent or approval of any Person
under, Applicable Law, the organizational documents of Carlyle or any contract
or agreement to which Carlyle is a party.

          (c) The execution, delivery and performance of this Agreement by
Carlyle has been duly authorized by all necessary corporate action on the part
of Carlyle. This Agreement has been duly executed and delivered by Carlyle and,
assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes a legal, valid and binding obligation of Carlyle,
enforceable against Carlyle in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

          4.3 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors and the Holder Representative as
follows:

          (a) The Company is a corporation, duly incorporated, validly existing
and in good standing under the laws of the State of Delaware. The Company has
all requisite power and authority to execute and deliver this Agreement, to
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

          (b) The execution and delivery by the Company of this Agreement, the
performance of the obligations of the Company under this Agreement and the
consummation of the transactions contemplated hereby (assuming that the
consents, approvals and filings referred to in Section 4.4 of the Merger
Agreement are duly obtained and/or made) do not and will not conflict with,
violate any provision of, or require any consent or approval of any Person
under, Applicable Law, the organizational documents of the Company or any
contract or agreement to which the Company is a party.

          (c) The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary corporate action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company and, assuming the due

-12-

--------------------------------------------------------------------------------


authorization, execution and delivery by each of the other parties hereto,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

ARTICLE V

REGISTRATION

          5.1 Demand Registrations.

          (a) Requests for Registration. Subject to Section 5.1(b), at any time
following the first anniversary of the date hereof, an Investor or Investors may
request in writing, that the Company effect the registration (which, for
avoidance of doubt, may be a Shelf Registration) of all or any part of the
Registrable Securities held by such Investor or Investors (a “Registration
Request”) (which Registration Request shall specify the number of Registrable
Securities intended to be registered and the intended method of distribution).
Promptly after its receipt of any Registration Request, the Company will give
written notice of such request to all other holders of Registrable Securities
(which notice shall be given in any event within five (5) Business Days of the
date on which the Company received the applicable Registration Request) and will
use its reasonable best efforts to register, as soon as practicable (and in any
event within sixty (60) days of the date of such Registration Request) in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Registration Request or by any
other holders of Registrable Securities by written notice to the Company given
within ten (10) Business Days after the date the Company has given such holders
of Registrable Securities notice of the Registration Request. Any registration
requested by an Investor or Investors pursuant to this Section 5.1(a) is
referred to in this Agreement as a “Demand Registration.”

          (b) Limitation on Demand Registrations.

                    (i) The Company shall not be required to (A) effect more
than five (5) Demand Registrations or underwritten takedown under the Shelf
Registration Statement, (B) effect more than one (1) Demand Registration or
underwritten takedown under the Shelf Registration Statement within any six (6)
month period, (C) effect a Demand Registration or underwritten takedown under
the Shelf  Registration Statement unless the expected gross proceeds of the
offering of Registrable Securities to be included in such Demand Registration or
underwritten takedown are at least $50 million or (D) cause any Demand
Registration to become effective prior to the first (1st) anniversary of the
Closing Date. No Demand Registration or underwritten takedown will count for the
purposes of the limitations in this Section 5.1(b) unless the registration has
been declared or ordered effective by the Commission and remains continuously
effective until (A) in the case of a Shelf Registration, the earlier of (i)
three years after its effective date, (ii) the date on which all Registrable
Securities covered thereby have been sold pursuant to such registration and
(iii) the first date on which no Registrable Securities remain outstanding and
(B) in the case of a registration statement that does not relate to a Shelf
Registration, the earlier of (x) date on which all Registrable Securities
covered thereby have been sold pursuant to such registration (or if earlier, the
first date on which no Registrable Securities

-13-

--------------------------------------------------------------------------------


remain outstanding) and (y) the close of business on the 180th day after such
registration has been declared or ordered effective by the Commission.

                    (ii) The Company also shall not be required to effect any
Demand Registration if the Company has notified the Investor or Investors making
the Registration Request that, in the good faith judgment of the Company, it
would be materially detrimental to the Company for such registration to be
effected at such time, in which event the Company shall have the right to defer
such filing for a period of not more than forty-five (45) days after receipt of
the request of the Investor or Investors; provided that such right to delay a
request pursuant to this Section 5.1(b)(ii) or Section 5.3(b) shall be exercised
by the Company not more than three periods in any twelve (12) month period and
not more than ninety days in the aggregate in such twelve (12) month period. If
the Company postpones the filing of a prospectus or the effectiveness of a
Registration Statement pursuant to this Section 5.1(b)(ii), an Investor or
Investors will be entitled to withdraw its or their Registration Request and, if
such request is withdrawn, such registration request will not count for the
purposes of the limitation set forth in this Section 5.1(b).

          (c) Selection of Underwriters.

                    (i) The lead underwriter to administer the offering in
connection with any Demand Registration will be chosen by the Investors subject
to the prior written consent, not to be unreasonably denied, withheld,
conditioned or delayed, of the Company.

                    (ii) The right of any holders of Registrable Securities to
registration pursuant to this Section 5.1 will be conditioned upon such holders
of Registrable Securities agreeing to the method of distribution being proposed
by the Investor requesting such Demand Registration and, in the case of an
underwritten offering, agreeing to such underwriting and the inclusion of such
holder’s Registrable Securities in the underwriting, and, in the case of an
underwritten offering, each such holder of Registrable Securities will (together
with the Company and the other holders of Registrable Securities distributing
their securities through such underwriting) enter into an underwriting agreement
in the form approved by the Investors with the underwriter or underwriters
selected for such underwriting.

          (d) Priority on Demand Registrations. The Company will not include in
any Demand Registration pursuant to this Section 5.1 any shares of Company
Common Stock that are not Registrable Securities, without the prior written
consent of the Investor who delivered the Registration Request. If the managing
underwriter advises the Company that in its reasonable opinion the number of
Registrable Securities (and, if permitted hereunder, other shares of Company
Common Stock requested to be included in such offering) exceeds the number of
securities that can be sold in such offering without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, Registrable Securities
of the Investors, pro rata on the basis of the aggregate number of Registrable
Securities owned by all holders of

-14-

--------------------------------------------------------------------------------


Registrable Securities who have delivered written requests for registration
pursuant to Section 5.1(a), (ii) any shares of Company Common Stock to be sold
by the Company and (iii) any shares of Company Common Stock requested to be
included pursuant to the exercise of other contractual registration rights
granted by the Company pro rata among such holders (if applicable) on the basis
of the aggregate number of securities requested to be included by such holders.

          5.2 Piggyback Registrations.

          (a) Right to Piggyback. Whenever the Company proposes to register any
shares of Company Common Stock (or securities convertible into or exercisable
for shares of Company Common Stock) in connection with a Public Offering solely
for cash, other than pursuant to a Demand Registration or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to all holders of Registrable Securities
of its intention to effect such a registration and, subject to Section 5.2(c),
will include in such registration all Registrable Securities which are permitted
to be Transferred pursuant to Section 2.1 with respect to which the Company has
received written requests for inclusion therein within fifteen Business Days
after the date of the Company’s notice (a “Piggyback Registration”). Any holder
of Registrable Securities that has made such a written request may withdraw its
Registrable Securities from such Piggyback Registration by giving written notice
to the Company and the managing underwriter, if any, on or before the fifteenth
(15th) Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 5.2 prior to the effectiveness of such registration, whether or not any
holder of Registrable Securities has elected to include Registrable Securities
in such registration, and except for the obligation to pay Registration Expenses
pursuant to Section 5.5 the Company will have no liability to any holder of
Registrable Securities in connection with such termination or withdrawal.

          (b) Underwritten Registration. If the registration referred to in
Section 5.2(a) is proposed to be underwritten, the Company will so advise the
holders of Registrable Securities. In such event, the right of any holder of
Registrable Securities to registration pursuant to this Section 5.2 will be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting, and each
such holder of Registrable Securities will (together with the Company and the
other holders of Registrable Securities and other holders of securities
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

          (c) Priority on Primary Registrations. If a Piggyback Registration
relates to an underwritten primary offering on behalf of the Company, and the
managing underwriters advise the Company that in their reasonable opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share

-15-

--------------------------------------------------------------------------------


offering price), which securities will be so included in the following order of
priority: (i) first, the shares of Company Common Stock the Company proposes to
sell, (ii) second, Registrable Securities of any holders of Registrable
Securities who have requested registration of Registrable Securities pursuant to
Section 5.2(a), pro rata on the basis of the aggregate number of such securities
or shares owned by each such holder of Registrable Securities and (iii) third,
any shares of Company Common Stock requested to be included pursuant to the
exercise of other contractual registration rights granted by the Company pro
rata among such holders (if applicable) on the basis of the aggregate number of
securities requested to be included by such holders.

          5.3 Shelf Registration Statement.

          (a) Subject to Section 5.3(b), not later than the first anniversary of
the Closing Date, the Company shall file with the Commission either (i) a Shelf
Registration Statement or (ii) pursuant to Rule 424(b) under the Securities Act,
a prospectus supplement that shall be deemed to be part of an existing Shelf
Registration Statement in accordance with Rule 430B under the Securities Act, in
each case relating to the offer and sale of all of the Registrable Securities
(the “Shelf Registration”). The Company shall, if such Shelf Registration
Statement is not automatically effective, use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act as soon as possible after filing. The Company shall amend or
supplement such Shelf Registration Statement to include additional Registrable
Securities at such time as the Transfer of such Registrable Securities is
permitted pursuant to Section 2.1(a). The Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to remain effective, including
by filing a replacement Shelf Registration Statement upon the expiration of the
original Shelf Registration Statement until such time as there are no remaining
Registrable Securities, and subject to the limitation on underwritten takedowns
set forth in Section 5.1(b)(i), amend the Shelf Registration Statement from time
to time as requested by the holders of Registrable Securities to permit
disposition of Registrable Securities pursuant thereto in accordance with the
preferred method of distribution of Shares under the Shelf Registration
Statement of such holders.

          (b) The Company shall not be required to file the Shelf Registration
Statement if the Company has notified the holders of Registrable Securities
that, in the good faith judgment of the Company, it would be materially
detrimental to the Company for such registration to be effected at such time, in
which event the Company shall have the right to defer such filing for a period
of not more than forty-five (45) days.

          5.4 Registration Procedures. Subject to Section 5.1(b), whenever the
holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to Sections 5.1 or 5.2 of this Agreement and with respect
to a Shelf Registration, the Company will use its commercially reasonable
efforts to effect the registration and sale of such Registrable Securities as
soon as reasonably practicable in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall use its reasonable
best efforts to as expeditiously as reasonably practicable:

          (a) With respect to a Demand Registration or a Piggyback Registration,
prepare and file with the Commission a registration statement with respect to
such

-16-

--------------------------------------------------------------------------------


Registrable Securities (which, for the avoidance of doubt, may be a Shelf
Registration) and use its reasonable best efforts to cause such registration
statement to become effective, or prepare and file with the Commission a
prospectus supplement with respect to such Registrable Securities pursuant to an
effective registration statement and, upon the request of the holders of a
majority of the Registrable Securities registered hereunder, keep such
registration statement effective or such prospectus supplement current, until
(i) in the case of a Shelf Registration (other than the Shelf Registration
Statement described in Section 5.3), the earlier of (A) three years after the
effective date, (B) the date on which all Registrable Securities covered thereby
have been sold pursuant to such registration and (C) the first date on which no
Registrable Securities remain outstanding) and (ii) in the case of any
registration statement not related to a Shelf Registration, the earlier of (A)
the date on which all Registrable Securities covered thereby have been sold
pursuant to such registration, (B) the first date on which no Registrable
Securities remain outstanding and (C) the close of business on the 180th day
after such registration has been declared or ordered effective by the
Commission;

          (b) Prepare and file with the Commission such amendments and
supplements to the applicable registration statement and the prospectus or
prospectus supplement used in connection with such registration statement as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement for the
period set forth in paragraph (a);

          (c) Furnish to the holders of Registrable Securities such number of
copies of the applicable registration statement and each such amendment and
supplement thereto (including in each case all exhibits) and of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;

          (d) Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities,
blue sky or other laws of such jurisdictions as shall be reasonably requested by
the holders of Registrable Securities, to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such holder of Registrable Securities; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

          (e) Enter into customary agreements (including, if permitted
hereunder, if the method of distribution is by means of an underwriting, an
underwriting agreement in customary form with the managing underwriter(s) of
such offering) and take such other actions (including participating in and
making documents available for the due diligence review of underwriters if the
method of distribution is by means of an underwriting) as are reasonably
required in order to facilitate the disposition of such Registrable Securities.
Each holder of Registrable Securities participating in such underwriting shall
also enter into and perform its obligations under such underwriting agreement;

-17-

--------------------------------------------------------------------------------


          (f) With respect to a Demand Registration, at the reasonable request
of the Investor who delivered the Registration Request, cause its senior
executives to participate, at the Company’s expense, in customary investor
presentations and “road shows” (to be scheduled in a collaborative manner so as
not to unreasonably interfere with the conduct of the business of the Company);

          (g) Notify each holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

          (h) Make such representations and warranties to the underwriters, if
any, in form, substance and scope as are customarily made by issuers to
underwriters in an underwritten Public Offering and deliver such documents and
certificates as may be reasonably requested by the managing underwriter, if any,
to evidence compliance with the foregoing and with any customary conditions
contained in the applicable underwriting agreement entered into by the Company;

          (i) Use its commercially reasonable efforts to furnish to the managing
underwriter, if any, (i) an opinion of outside legal counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten Public Offering, addressed
to the underwriters, and (ii) a “comfort letter” from the independent registered
public accountants of the Company addressed to underwriters, if any, in form and
substance as is customarily given by independent registered public accountants
to underwriters in an underwritten Public Offering;

          (j) Give written notice to the holders of Registrable Securities:

                    (i) when any Registration Statement relating to such
registrations or any amendment thereto has been filed with the Commission and
when such registration statement or any post-effective amendment thereto has
become effective;

                    (ii) of any request by the Commission for amendments or
supplements to any registration statement filed in connection therewith or the
prospectus included therein or for additional information;

                    (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of any registration statement filed in connection
therewith or the initiation of any proceedings for that purpose;

                    (iv) of the receipt by the Company or its legal counsel of
any notification with respect to the suspension of the qualification of the
Company Common Stock for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and

-18-

--------------------------------------------------------------------------------


                    (v) of the happening of any event that requires the Company
to make changes in any effective registration statement filed in connection
therewith or the prospectus related to the registration statement in order to
make the statements therein not misleading (which notice shall be accompanied by
an instruction to suspend the use of the prospectus until the requisite changes
have been made).

          (k) Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 5.4(j)(iii) at the earliest practicable time;

          (l) Upon the occurrence of any event contemplated by Section 5.4(j)(v)
above, promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the holders of Registrable
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the holders of Registrable Securities in
accordance with Section 5.4(j)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then the holders
of Registrable Securities shall suspend use of such prospectus and use their
commercially reasonable efforts to return to the Company all hard copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such holder’s possession, and the period of effectiveness of such registration
statement provided for above shall be extended by the number of days from and
including the date of the giving of such notice to the date holders of
Registrable Securities shall have received such amended or supplemented
prospectus pursuant to this Section 5.4(l);

          (m) Use its reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the holders of Registrable Securities or the underwriters;

          (n) If requested by the managing underwriter or a holder of
Registrable Securities being sold in connection with an underwritten offering,
promptly incorporate in a supplement or post-effective amendment such
information as the managing underwriter and the holders of a majority of
Registrable Securities being sold agree should be included therein relating to
the sale of the Registrable Securities, including, without limitation,
information with respect to the number of shares of Registrable Securities being
sold to underwriters, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the underwritten offering of
the Registrable Securities to be sold in such underwritten offering, and make
all required filings of such supplement or post-effective amendment as soon as
notified of the matters to be incorporated in such supplement or post-effective
amendment;

          (o) Cooperate with the selling holders of Registrable Securities and
the managing underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold and cause such Registrable Securities to be in
such denominations and registered in such names as the managing

-19-

--------------------------------------------------------------------------------


underwriter may reasonably request at least three (3) Business Days prior to any
sale of Registrable Securities to the underwriters;

          (p) Use its reasonable best efforts to cause all Registrable
Securities covered by the applicable registration statement to be listed on the
New York Stock Exchange;

          (q) Use its reasonable best efforts to provide a CUSIP number for all
Registrable Securities not later than the effective date of the applicable
registration statement;

          (r) Following reasonable advance notice, make available for inspection
by representatives of the holders of a majority of the Registrable Securities
being sold, any underwriter participating in any disposition pursuant to the
applicable registration statement, and any attorney or accountant retained by
such holders (but not more than one firm of counsel and one firm of accountants
to such holders) or any such underwriter, all relevant financial and other
records and pertinent corporate documents and information of the Company, as
shall be reasonably requested in connection with the applicable registration and
customary for similar due diligence examinations by underwriters, and cause the
Company’s officers, directors and employees to supply such information during
normal business hours at the offices where such information is normally kept;
and

          (s) Otherwise use its reasonable best efforts to comply with all rules
and regulations of the Commission applicable to the Company in connection with
such registration, and make generally available to the Company’s securityholders
an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act, (A) covering the 12-month period commencing at the end of the
fiscal quarter in which the applicable registration statement becomes effective,
within ninety (90) days of the end of such 12-month period, and (B) beginning
with the first month of the Company’s first fiscal quarter commencing after the
effective date of the applicable registration statement, which statements shall
cover such 12-month period.

          5.5 Registration Expenses. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. All Selling
Expenses incurred in connection with any registrations hereunder shall be borne
by the holders of the Shares so registered pro rata on the basis of the
aggregate offering or sale price of the Shares so registered. The Company shall
not, however, be required to pay for expenses of any registration proceeding
begun pursuant to Section 5.1, the request of which has been subsequently
withdrawn by the requesting Investor, unless the withdrawal was of the type
described in the last sentence of Section 5.1(b)(ii). If the Investors and/or
the holders of Registrable Securities are required to pay Registration Expenses
pursuant to the immediately preceding sentence, such expenses shall be borne by
the Investors or the holders of Registrable Securities requesting such
registration in proportion to the number of Registrable Securities for which
registration was requested.

          5.6 Participation in Underwritten Registrations. No holder of
Registrable Securities may participate in any registration hereunder that is
underwritten unless such holder (i) agrees to sell its Registrable Securities on
the basis provided in any underwriting arrangements approved by the Investor who
delivered the Registration Request, in the case of a

-20-

--------------------------------------------------------------------------------


registration effected pursuant to Section 5.1 or Section 5.3, or the Company, in
the case of a registration effected pursuant to Section 5.2 (including, pursuant
to the terms of any over-allotment or “green shoe” option requested by the
managing underwriter(s); provided that no holder of Registrable Securities will
be required to sell more than the number of Registrable Securities that such
holder has requested the Company to include in any registration), (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by such holder’s failure to so cooperate, will not
constitute a breach by the Company of this Agreement).

          5.7 Suspension of Sales. Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, each holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until the holder of
Registrable Securities has received copies of a supplemented or amended
prospectus or prospectus supplement, or until such holder is advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, such holder shall
deliver to the Company (at the Company’s expense) all hard copies, other than
permanent file copies then in such holder’s possession, of the prospectus and,
if applicable, prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension may be in effect in any twelve-month period shall not exceed the
excess of ninety (90) days less the number of days in such twelve-month period
that the Company has delayed effecting a registration in reliance on the last
sentence of Section 5.1.

          5.8 Rule 144; Legended Securities. The Company will use its reasonable
best efforts to file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the Commission
thereunder, with a view to enabling such holder of Registrable Securities to
sell shares of Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act. Upon the request of any holder of Registrable Securities, the
Company will deliver to such holder a written statement as to whether it has
complied with such information requirements.

          5.9 Holdback. In consideration for the Company agreeing to its
obligations under this Agreement, each holder of Registrable Securities agrees
that if requested by the underwriters managing any underwritten offering by the
Company of shares of Company Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Company Common Stock, such holder
shall (whether or not such holder is participating in such offering) agree not
to (other than pursuant to such underwritten offering) Transfer any Company
Common Stock, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters
during the period specified by the managing underwriters which period shall not
exceed ten (10) days prior or ninety (90) days following any

-21-

--------------------------------------------------------------------------------


registered offering of such securities by the Company; provided that, the
Company and all of its executive officers and directors shall have likewise
agreed with such underwriters and the holders of Registrable Securities not to
issue or Transfer any shares of Company Common Stock or any securities
convertible into or exchangeable or exercisable for shares of Company Common
Stock during such period pursuant to an agreement that is substantially
identical to the lock-up agreement to be signed by the holders of Registrable
Securities, which agreement may not be waived or amended without the consent of
the holders of Registrable Securities, except any waiver applicable to any
executive officer of the Company that is applied equally to the holders of
Registrable Securities. This Section 5.9 shall not apply to any offering by the
Company effected during the period following receipt by the Company of any
Registration Request for a Demand Registration until the earlier of (A) thirty
(30) days after the date on which the registration statement filed pursuant to
such Registration Request is declared effective and (B) the date on which all
securities covered by such registration statement have been sold pursuant
thereto.

          5.10 Delay of Registration; Furnishing Information.

          (a) No holder of Registrable Securities shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of Section 5.2.

          (b) No holder of Registrable Securities shall use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities without the prior written consent of the
Company.

          (c) It shall be a condition precedent to the obligations of the
Company to file any registration statement pursuant to Section 5.1 that the
selling holders of Registrable Securities shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities reasonably requested by
the Company to the extent such information is necessary to effect the
registration of their Registrable Securities.

ARTICLE VI

INDEMNIFICATION

          6.1 Indemnification.

          (a) The Company agrees to indemnify and hold harmless each holder of
Registrable Securities, its officers, directors and managers and each Person who
is a controlling Person of such holder of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being referred to herein as a “Covered Person”) against, and
pay and reimburse such Covered Persons for, any losses, claims, damages,
liabilities, joint or several, to which such Covered Person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained or incorporated

-22-

--------------------------------------------------------------------------------


by reference in any Registration Statement, prospectus or preliminary prospectus
used to register Registrable Securities pursuant to this Agreement or any
amendment thereof or supplement thereto, or any document incorporated by
reference therein, or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Company will pay and reimburse such Covered Persons for any
legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding; provided that the Company shall not be liable
to a Covered Person in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement, or
omission or alleged omission, made or incorporated by reference in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or any document incorporated by reference
therein, in reliance upon, and in conformity with, written information prepared
and furnished to the Company by such Covered Person expressly for use therein,
or arises out of or is based on such holder’s failure to deliver a copy of the
Registration Statement or prospectus or any amendments or supplements thereto
after the Company has furnished such holder with copies thereof.

          (b) In connection with any Registration Statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such Registration Statement or prospectus and will
indemnify and hold harmless the Company, its directors and officers, each
underwriter and any Person who is or might be deemed to be a controlling person
of the Company, any of its subsidiaries or any underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
losses, claims, damages, liabilities, joint or several, to which the Company or
any such director, officer, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or (ii)
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is made in such Registration
Statement, any such prospectus or preliminary prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
prepared and furnished to the Company by such holder expressly for use therein,
and such holder will reimburse the Company and each such director, officer,
underwriter and controlling Person for any legal or any other expenses actually
and reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding; provided that
the obligation to indemnify and hold harmless will be individual and several to
each holder of Registrable Securities and will be limited to the net proceeds
received by such holder from the sale of Registrable Securities pursuant to such
Registration Statement.

          (c) Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission to so

-23-

--------------------------------------------------------------------------------


notify the indemnifying party shall not relieve it from any liability that it
may have to any indemnified party other than under such subsection. In case any
such action shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any other legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. Notwithstanding the foregoing, any
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such indemnified person
unless the indemnifying party and the indemnified party shall have mutually
agreed to the contrary or the named parties in any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interest between them. It is
understood and agreed that the indemnifying party shall not, in connection with
any proceeding or related proceeding, be liable for the fees and expenses of
more than one separate firm (in addition to any one firm of local counsel for
each jurisdiction) retained by the indemnified persons for all indemnified
persons and that all such fees and expenses of such separate counsel shall be
reimbursed as they are incurred. The indemnifying party shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably denied, withheld, conditioned or delayed, but
if settled with such consent or if there be a judgment for the plaintiff, the
indemnifying party agrees to indemnify each indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

          (d) The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

          (e) If the indemnification provided for in Section 6.1(a) or Section
6.1(b) is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, will contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements

-24-

--------------------------------------------------------------------------------


or omissions that resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relevant fault of the
indemnifying party and the indemnified party will be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. Notwithstanding the foregoing, the amount any holder
of Registrable Securities will be obligated to contribute pursuant to this
Section 6.1(e) will be limited to an amount equal to the net proceeds to such
holder of Registrable Securities sold pursuant to the Registration Statement
that gives rise to such obligation to contribute (less the aggregate amount of
any damages that the holder of Registrable Securities has otherwise been
required to pay in respect of such loss, claim, damage, liability or action or
any substantially similar loss, claim, damage, liability or action arising from
the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

ARTICLE VII

DEFINITIONS

          7.1 Defined Terms. Capitalized terms when used in this Agreement have
the following meanings:

“Affiliate” means, with respect to any Person, any Person who directly or
indirectly Controls, is Controlled by, or is under common Control with the
specified Person.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (i) constitutions, statutes,
laws, rules, regulations, ordinances, codes or orders of any Governmental
Entity, and (ii) any orders, decisions, injunctions, judgments, awards, decrees
of or agreements with any Governmental Entity.

“Beneficially Own” with respect to any securities shall mean having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act without giving effect to the 60-day limitation on determining
beneficial ownership contained in Rule 13d-3(d)), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

“Board” has the meaning set forth in Section 1.1.

“Business Day” means any day on which banks are not required or authorized to
close in the City of New York.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

-25-

--------------------------------------------------------------------------------


“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in the recitals.

“Competing Business” shall mean the business of designing, manufacturing and
assembling large, complex aerostructures for commercial or military aircraft,
which, for avoidance of doubt, does not include engaging in such activities as
part of a business of designing, assembling, manufacturing or selling complete
or finished aircraft.

“Control” means the possession directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

“Covered Person” has the meaning set forth in Section 6.1(a).

“Demand Registration” has the meaning set forth in Section 5.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First Threshold” has the meaning set forth in Section 1.2(a).

“Governmental Entity” means any foreign, federal or state government, or
regulatory or enforcement authority of any such government or any court,
administrative agency or commission or other authority or instrumentality of any
such government or any SRO.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Holder Representative” has the meaning set forth in the Merger Agreement.

“Initial Investor” and “Initial Investors” have the meaning set forth in the
preamble.

“Initial VCOC Investor” has the meaning set forth in Section 1.2(g).

“Investment Fund” means any investment fund or separate investment account that
is managed by the Investors, Carlyle or Carlyle Investment Management, L.L.C.

“Investor” and “Investors” means (i) the Initial Investors and (ii) any
Permitted Transferee that is Transferred Shares after the Closing Date in
compliance with the terms of this Agreement.

“Investor Designees” means individuals designated in writing by the Investors
for election or appointment to the Board. The term “Investor Designee” shall
refer to any of the Investor Designees.

-26-



--------------------------------------------------------------------------------


“Investor Director” means an Investor Designee who has been elected or appointed
to the Board.

“Investor Percentage Interest” means the percentage calculated by dividing (x)
the number of Shares that are as of the date of such calculation Beneficially
Owned by the Investors and their Permitted Transferees, in the aggregate, by (y)
the number of Shares received by the Investors pursuant to the Merger.

“Investor Rights Termination Event” shall be deemed to occur if, as of the end
of any Business Day following the Closing Date, the Investors Beneficially Own
less than 5% of the then issued and outstanding shares of Company Common Stock.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Company or any such successor or
replacement committee.

“Non-Solicit Period” has the meaning set forth in Section 3.1(c).

“Permitted Transferee” has the meaning set forth in Section 2.1(a).

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Piggyback Registration” has the meaning set forth in Section 5.2(a).

“Public Offering” means a public offering of equity securities of the Company
pursuant to an effective Registration Statement under the Securities Act (other
than a Special Registration).

“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (i) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (ii)
filing a prospectus and/or prospectus supplement in respect of an appropriate
effective registration statement on Form S-3.

“Registrable Securities” means the Shares held by the Investors; provided that
the Shares shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective registration statement under the Securities Act, (ii)
they are sold pursuant to Rule 144 under the Securities Act or (iii) they shall
have ceased to be outstanding.

-27-

--------------------------------------------------------------------------------


“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement, including, all registration and
filing fees, Financial Industry Regulatory Authority, Inc. fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses and expenses of the Company’s independent accountants in connection
with any regular or special reviews or audits incident to or required by any
such registration, but shall not include Selling Expenses.

“Registration Request” has the meaning set forth in Section 5.1(a).

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

“Second Threshold” has the meaning set forth in Section 1.2(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder, fees
and disbursements of counsel for any holder of Registrable Securities and any
Registration Expenses required by Applicable Law to be paid by a selling
stockholder.

“Shares” shall have the meaning set forth in the recitals and shall also be
deemed to refer to any securities issued in respect of the shares of Company
Common Stock received by the Investors in the Merger, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Shelf Registration” has the meaning set forth in Section 5.3.

“Shelf Registration Statement” means a Registration Statement on Form S-3 (or
any successor or similar provision) or any similar short-form or other
appropriate Registration Statement that may be available at such time, in each
case for an offering to be made on a continuous or delayed basis pursuant to
Rule 415 (or any successor or similar provision) under the Securities Act
covering Registrable Securities. To the extent that the Company is a “well-known
seasoned issuer” (as such term is defined in Rule 405 (or any successor or
similar rule) of the Securities Act), a “Shelf Registration Statement” shall be
deemed to refer to an “automatic shelf registration statement,” as such term is
defined in Rule 405 (or any successor or similar rule) of the Securities Act.

“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or any successor or similar forms) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants or sales agents, distributors or
similar representatives of the Company or its direct or indirect subsidiaries or
in connection with dividend reinvestment plans.

-28-

--------------------------------------------------------------------------------


“SRO” means (i) any “self regulatory organization” as defined in Section
3(a)(26) of the Exchange Act, or (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
and (iii) any other securities exchange.

“Standstill Period” has the meaning set forth in Section 2.2(b).

“Suspension Period” has the meaning set forth in Section 2.2(b).

 “Target” has the meaning set forth in the recitals.

“Target Common Stock” has the meaning set forth in Section 2.1(a).

“Transfer” means (i) any direct or indirect sale, assignment, disposition or
other transfer, either voluntary or involuntary, of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such transaction, swap
or series of transactions is to be settled by delivery of securities, in cash or
otherwise.

“VCOC” has the meaning set forth in Section 1.5.

“VCOC Investors” means the Initial VCOC Investor and each Permitted Transferee
which acquires Shares and notifies the Company in writing that it is subject to
contractual obligations requiring Shares to qualify as a venture capital
investment within the meaning of Department of Labor “plan asset” regulations or
requiring such Permitted Transferee to use efforts to cause ownership of the
Shares to qualify as a venture capital investment within the meaning of
Department of Labor “plan asset” regulations.

“Voting Securities” of any Person means securities of such Person entitling the
holder thereof to vote with respect to the election of the board of directors or
similar governing body of such Person.

          7.2 Terms Generally. The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not merely to the specific section, paragraph or clause in which such word
appears. All references herein to Articles and Sections shall be deemed
references to Articles and Sections of this Agreement unless the context shall
otherwise require. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” References to “$” or
“dollars” means United States dollars. The definitions given for terms in this
Article VII and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References herein to any agreement or letter (including the Merger
Agreement) shall be deemed references to such agreement or letter as it may be
amended, restated or otherwise revised from time to time.

-29-

--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS



          8.1 Term. This Agreement will be effective as of the date hereof and,
except as otherwise set forth herein will continue in effect thereafter until
the earlier of (a) the termination of the Merger Agreement and (b) its
termination by the consent of all parties hereto or their respective successors
in interest.

          8.2 No Inconsistent Agreements. The Company will not hereafter enter
into any agreement with respect to its securities that violates the rights
granted to the holders of Registrable Securities in this Agreement.

          8.3 Investor Actions. Any action taken by the Investors pursuant to
this Agreement shall be by the act of the holders of a majority of the Shares
held by all Investors.

          8.4 Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and Investors. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law.

          8.5 Successors and Assigns. Except (i) as and to the extent set forth
in Section 2.1(b) and (ii) for any assignment by any Investor to any Permitted
Transferee, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the Company and the Investors. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
permitted successors and assigns. Any attempted assignment in violation of this
Section 8.5 shall be void.

          8.6 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under Applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

          8.7 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.

          8.8 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Merger Agreement,
constitutes the

-30-

--------------------------------------------------------------------------------


entire agreement and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.

          8.9 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and wholly performed within such state, without
regard to any applicable conflicts of law principles. The parties hereto agree
that any suit, action or proceeding brought by any party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought exclusively
in any federal or state court located in the State of Delaware. Each of the
parties hereto submits to the exclusively jurisdiction of any such court in any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of, or in connection with, this Agreement or the transactions
contemplated hereby and hereby irrevocably waives the benefit of jurisdiction
derived from present or future domicile or otherwise in such action or
proceeding. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.

          8.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

          8.11 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that, except as otherwise provided in
Section 5.10, the parties shall be entitled to an injunction or injunctions or
other equitable relief to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court set
forth in Section 8.9, in addition to any other remedy to which they are entitled
at law or in equity.

          8.12 No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any Person other than the parties hereto and each such
party’s respective heirs, successors and permitted assigns, all of whom shall be
third party beneficiaries of this Agreement, provided that (i) any Person (other
than the Initial Investors) that becomes an Investor shall be an intended third
party beneficiary hereof and (ii) the Persons indemnified under Article VI are
intended third party beneficiaries of Article VI.

          8.13 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Company, to:

John B. Wright, II

-31-

--------------------------------------------------------------------------------


Vice President, General counsel & Secretary
1550 Liberty Ridge Drive
Suite 100
Wayne, PA 19087
Facsimile: (610) 251-1555

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Edward D. Herlihy 
                David E. Shapiro
Facsimile: (212) 403-2000

If to an Investor, to:

TC Group, L.L.C.
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Attention: Adam Palmer
Facsimile: (202) 347-9250

with a copy to (which shall not constitute notice):

Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004
Attention: Daniel T. Lennon 
                Paul F. Sheridan, Jr.
Facsimile: (202) 637-2201

If to an Carlyle, to:

TC Group, L.L.C.
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Attention: Adam Palmer
Facsimile: (202) 347-9250

with a copy to (which shall not constitute notice):

Latham & Watkins LLP
555 Eleventh Street, NW

-32-

--------------------------------------------------------------------------------


Suite 1000
Washington, DC 20004
Attention: Daniel T. Lennon 
                Paul F. Sheridan, Jr.
Facsimile: (202) 637-2201

 

 

 

The remainder of this page left intentionally blank.

 

-33-

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

TRIUMPH GROUP, INC.

 

By: /s/ Richard C. Ill                                         
Name: Richard C. Ill
Title: Chairman and Chief Executive Officer

 


--------------------------------------------------------------------------------






CARLYLE PARTNERS III, L.P.

By: TC GROUP III, L.P., its general partner
By: TC GROUP III, L.L.C., its general partner
By: TC GROUP INVESTMENT HOLDINGS,
L.P., its sole member
By: TCG HOLDINGS II, L.P., its general partner

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE PARTNERS II, L.P.

By: TC GROUP II, L.L.C., its general partner
By: TC GROUP, L.L.C., its sole member
By: TCG HOLDINGS, L.L.C., its managing
member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE INTERNATIONAL PARTNERS II,
L.P.

By: TC GROUP II, L.L.C., its general partner
By: TC GROUP, L.L.C., its sole member
By: TCG HOLDINGS, L.L.C., its managing
member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director





Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------


CARLYLE-AEROSTRUCTURES PARTNERS, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member


By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CHYP HOLDINGS, L.L.C.

By: CARLYLE HIGH YIELD PARTNERS, L.P., its sole member
By: TCG HIGH YIELD, L.L.C., its general partner
By: TCG HIGH YIELD HOLDINGS, L.L.C., its sole member
By: TC GROUP, L.L.C., its sole member
By: TCG Holdings, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE-AEROSTRUCTURES PARTNERS II, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director



Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------


CP III COINVESTMENT, L.P.

By: TC GROUP III, L.P., its general partner
By: TC GROUP III, L.L.C., its general partner
By: TC GROUP Investment Holdings, L.P., its sole member
By: TCG HOLDINGS II, L.P., its general partner

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

C/S INTERNATIONAL PARTNERS

By: TC GROUP II, L.L.C., its general partner
By: TC GROUP, L.L.C., its sole member
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE-AEROSTRUCTURES INTERNATIONAL PARTNERS, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

Signature Page to Stockholders Agreement

--------------------------------------------------------------------------------


CARLYLE-CONTOUR PARTNERS, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE SBC PARTNERS II, L.P.

By: TC GROUP II, L.L.C., its general partner
By: TC GROUP, L.L.C., its sole member
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE INTERNATIONAL PARTNERS III, L.P.

By: TC GROUP II, L.L.C., its general partner
By: TC GROUP, L.L.C., its sole member
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

Signature Page to Stockholders Agreement

--------------------------------------------------------------------------------


CARLYLE-AEROSTRUCTURES MANAGEMENT, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE-CONTOUR INTERNATIONAL PARTNERS, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

CARLYLE INVESTMENT GROUP, L.P.

By: TC GROUP, L.L.C., its general partner
By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

Signature Page to Stockholders Agreement

--------------------------------------------------------------------------------


TC GROUP, L.L.C.

By: TCG HOLDINGS, L.L.C., its managing member

By: /s/ Adam J. Palmer                                  
Name: Adam J. Palmer
Title: Managing Director

Signature Page to Stockholders Agreement

--------------------------------------------------------------------------------